

116 S576 IS: Fairness for Korean DMZ Veterans Act of 2019
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 576IN THE SENATE OF THE UNITED STATESFebruary 27, 2019Mr. Moran (for himself, Mr. Tester, Mr. Blunt, Ms. Warren, Mr. Cramer, Mr. Blumenthal, Mr. Brown, Ms. Collins, Mr. Menendez, Mr. Merkley, Mr. King, Ms. Baldwin, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a presumption of herbicide exposure for
			 certain veterans who served in Korea, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness for Korean DMZ Veterans Act of 2019. 2.Presumption of herbicide exposure for certain veterans who served in Korea (a)In generalChapter 11 of title 38, United States Code, is amended by inserting after section 1116 the following new section:
				
					1116A.Presumption of herbicide exposure for certain veterans who served in Korea
 (a)Presumption of service-Connection(1)For the purposes of section 1110 of this title, and subject to section 1113 of this title, a disease specified in subsection (b) that becomes manifest as specified in that subsection in a veteran described in paragraph (2) shall be considered to have been incurred or aggravated in the line of duty in the active military, naval, or air service, notwithstanding that there is no record of evidence of such disease during the period of such service.
 (2)A veteran described in this paragraph is a veteran who, during active military, naval, or air service, served in or near the Korean demilitarized zone (DMZ), during the period beginning on September 1, 1967, and ending on August 31, 1971.
 (b)DiseasesA disease specified in this subsection is— (1)a disease specified in paragraph (2) of subsection (a) of section 1116 of this title that becomes manifest as specified in that paragraph; or
 (2)any additional disease that— (A)the Secretary determines in regulations warrants a presumption of service-connection by reason of having positive association with exposure to an herbicide agent; and
 (B)becomes manifest within any period prescribed in such regulations. (c)Herbicide agentFor purposes of this section, the term herbicide agent has the meaning given such term in section 1821(d) of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1116 the following new item:
				1116A. Presumption of herbicide exposure for certain veterans who served in Korea..